DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 – 4 are objected to because of the following informalities: please remove quotation marks.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11 – 17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claims 9, 11 – 17, have been evaluated for patent eligibility under 35 U.S.C. 101.  The claims comprise a recitation of, among other things, a storage or storage medium.  The open-ended nature in which the specification of the instant application ([0062] of 2022/0058367) specifies neither transitory nor non-transitory, encompasses both.  Thus, interpretation of the storage and/or storage medium allows for non-eligible subject matter, such as propagation medium and data structure.  Such propagation media (carrier wave, signals, etc.) do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, composition of matter).
Therefore, the claims are rejected as being non-statutory.  Applicant is advised that a claim drawn to such a machine-readable medium that covers both transitory and non-transitory embodiments may be corrected by amending to narrow the claim to convey only statutory embodiments to avoid a rejection under 35 U.S.C. 101, by adding the limitation “non-transitory” to the claim.  Other terms excluding such an interpretation of non-statutory subject matter may be acceptable upon further review.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1, 4 – 10, 13 – 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey et al. (2017/0169275; hereinafter Mackey).

Regarding claim 1, Mackey discloses a method [0008] for automatically searching for thickness parameters of a display screen (Comprising 208 of Figure 2), characterized by comprising steps of: 
processing a fingerprint image ([0020]: Fingerprint image, subsequently processed) to decide a circular region (308, 326 of Figure 3) corresponding to any point light source (Comprising 302, 320); and 
calculating a screen thickness parameter ([0061]: Cover layer thickness computed at image capture time).  
Mackey does not make an outright statement of the method being provided wherein the circular regions are identified as dark, or having a diameter of D, the value D forming the basis for calculating a screen thickness parameter.  However, please consider the following.


Mackey’s use of the language “...high contrast...” to describe a region (228 of Figure 2) corresponds to image data produced by detector pixels in said region [0059] capturing light intensity [0055] with high variance/contrast relative to other regions, by virtue of capturing light undergoing total internal reflection [0038].  
Image data resulting from the detection of light having undergone total internal reflection in Mackey’s high contrast region, is analogous to the maximum grayscale values produced by the instant application’s scanning of light having undergone total internal reflection, in the circular dark region.  Mackey’s high contrast region thus similarly bears the quality of being “...dark...” consistent with the manner claimed.
Mackey indicates [0061] that computing the cover layer thickness may be performed using the location of the inner boundary, considered as corresponding to Figure 4’s illustration of 404, 416, described in this same passage as being a distance “...closer or further away from the illuminated display pixel for thinner or thicker cover layers...”  The aforementioned distance, interpreted as formed in the radial direction, is the radius.  One having ordinary skill in the art possessing familiarity with circular geometry could discern the value of circle’s radius being one-half the value of the diameter.  Thus, knowing the distance from an illuminated display pixel to the aforementioned inner boundary, one having ordinary skill in the art could compute the diameter.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that discerning from Mackey, the method being provided with the circular dark region having a diameter of D; and calculating a screen thickness parameter based on a value of D as claimed, does not exceed the skill of an artisan, in view of the reasoning above.

Regarding claim 4, Mackey discloses the method for automatically searching for thickness parameters of a display screen of claim 1.  Mackey discloses the method further characterized in that steps, before the "processing a fingerprint image", are further included: lighting up pixel points of multiple separate point light source regions of a display panel (Figure 3: Illumination of 302 [0042] and 320 [0044] within equivalent regions 306, 330), wherein the point light source regions are arranged in an array (Figure 3; [0042]: Circles, among which 302 and 320 are counted) and are spaced by nonluminous pixel points, the point light source regions including multiple pixel points 

Regarding claim 5, Mackey discloses the method for automatically searching for thickness parameters of a display screen of claim 4.  Mackey discloses the method further characterized in that the array arrangement is lateral arrangement and longitudinal arrangement (Figure 3: First and second directions in which array formed by 302, 320 extends), or the array arrangement is ring arrangement.  

Regarding claim 6, Mackey discloses the method for automatically searching for thickness parameters of a display screen of claim 4.  Mackey discloses the method further characterized in that: an interval between two adjacent point light sources meets a condition that point light source total reflection images that are collected by the light sensor do not contact and do not repeat (Non-intersecting, non-overlapping respective high contrast areas [0057] corresponding to portions of light having undergone total internal reflection [0038]).  



Regarding claim 8, Mackey discloses the method for automatically searching for thickness parameters of a display screen of claim 4.  Mackey discloses the method further characterized in that: the point light source region has a round-like shape (Bound by Figure 3’s illustration of first [0042] and second [0044] sets of concentric circles).  

Regarding claim 9, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method claim 1 (See the rejection of claim 1).  

Regarding claim 10, Mackey discloses an electronic device [0006], characterized by: comprising storage (108 of Figure 1) and a processor (106), wherein a computer program is stored in the storage, and the computer program when executed by the processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method claim 1 (See the rejection of claim 1).  



Regarding claim 14, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program, wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 5 (See the rejection of claim 5).  

Regarding claim 15, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program, wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 6 (See the rejection of claim 6).  

Regarding claim 16, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program, wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 7 (See the rejection of claim 7).  

Regarding claim 17, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program, wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 8 (See the rejection of claim 8).  




ii.	Claims 2, 3, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey as applied to claim 1 above, and further in view of Lee et al. (2014/0355846; hereinafter Lee).

Regarding claim 2, Mackey discloses the method for automatically searching for thickness parameters of a display screen of claim 1.  Mackey discloses the method further characterized in that the "processing a fingerprint image to decide a circular dark region corresponding to any point light source" further includes steps of: deciding a position of a bright spot corresponding to a point light source (202 in Figure 2) in the fingerprint image (Partial image captured according light of any one display pixel [0040] has known position relative to other display pixels’ partial image, to complete image [0046]), and performing scanning with the bright spot as a center of a circle (Detector pixels 204, 205 capturing light transmitted by 202, extend in radial direction relative to 202, forming concentric boundaries such as 304, 306 shown in Figure 3, relative to 302).  
Mackey does not an outright statement of the method being provided, with scanning described as gradual and outward.  However, please consider the following.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Mackey provides a silent teaching of the method being provided with scanning described as gradual and outward, as claimed, in view of the reasoning above.
Mackey does not explicitly disclose the method wherein an edge where a scanned average grayscale value just meets a maximum value being regarded as the circumference of the circular dark region.
In the same field of endeavor, Lee discloses high contrast fingerprint recognition [0002] with captured light emitted by a source (e.g. L1 of Figure 4B) and defining an inner radius (r.sub.0) with which maximum light intensity (Figure 3D: X-axis value of 1, corresponding to single multiple of r.sub.0) is associated, as corresponding to one boundary of an active sensor region [0045].  At least one of faster and higher quality scanning may result [0049].




Mackey does not explicitly disclose the method further characterized in that the "processing a fingerprint image to decide a circular dark region corresponding to any point light source" further includes a step of: scanning the fingerprint image to encircle a region where grayscale values are below a predetermined threshold, an outmost edge of the region being regarded as the circumference of the circular dark region.  
In the same field of endeavor, Lee discloses high contrast fingerprint recognition [0002] discerning that within an immediate area (Figure 4A: Less than r.sub.0) of scattered light’s source (e.g. L1), there is no differentiation among light captured, with which respective ones of ridges and valleys are associated; light in said region is thus not collected [0032], illustrated in light intensity mapping (e.g. Figure 3D) with a magnitude of 0.  With a distance of the aforementioned immediate area from the source forming one boundary of an active sensor zone, another concentric/circumferential boundary (Distance r relative to source L1) is established wherein light intensity drops below a chosen threshold [0042].  At least one of faster and higher quality scanning may result [0049].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Mackey to be modified as further characterized in that the "processing a fingerprint image to decide a circular dark region corresponding to any point light source" further includes a step of: scanning the fingerprint image to encircle a region where grayscale values are below a predetermined threshold, an outmost edge of 

Regarding claim 11, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program, wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 2 (See the rejection of claim 2).  

Regarding claim 12, Mackey discloses a storage medium (108 of Figure 1), characterized in that: the storage medium stores a computer program, wherein the computer program when executed by a processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 3 (See the rejection of claim 3).  

Regarding claim 18, Mackey discloses an electronic device [0006], characterized by: comprising storage (108 of Figure 1) and a processor (106), wherein a computer program is stored in the storage, and the computer program when executed by the processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 2 (See the rejection of claim 2).  

Regarding claim 19, Mackey discloses an electronic device [0006], characterized by: comprising storage (108 of Figure 1) and a processor (106), wherein a computer program is stored in the storage, and the computer program when executed by the processor ([0023]: Memory maintains program instructions for execution by the processor) performs the step(s) of the method of claim 3 (See the rejection of claim 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621